WOODLEY, Judge.
The appeal is from an order of the county judge of Harris County denying relator’s prayer for release on habeas corpus and remanding him to the custody of the chief of police of the city of Houston to satisfy fines totaling $900, assessed against him in the corporation court of the city of Houston under commitments dated September 22, and September 25, 1950.
It is shown that appellant was remanded to custody on September 22, 1950; that he was released on December 21, 1950, by verbal order of the judge of the corporation court; that on July 25, 1951, he was returned to custody and is now held on the above commitments.
It is unnecessary that we pass upon the validity of the sec*519tion of the charter of the city of Houston which authorizes the mayor, upon recommendation in writing from the judge of the corporation court, to remit all or parts of fines imposed in the corporation court, it not being shown that any part of appellant’s fine has been remitted in accordance with such charter.
The commitments, together with the testimony showing that same had not been satisfied by appellant’s confinement or by payment of the fine and costs, are sufficient to show that the confinement of appellant is not illegal.
If he had received clemency, it was incumbent upon him to show such fact. The testimony as to his release cannot be accepted as proof that his fine has been remitted.
The trial court properly refused to discharge appellant upon the evidence.
The judgment is affirmed.
Opinion approved by the Court.